Citation Nr: 1803405	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS). 

2.  Entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS). 

3.  Entitlement to service connection for a low back condition. 

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus, type II (DM Type II) and/or posttraumatic stress disorder (PTSD). 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to May 1969, to include combat service in Vietnam.  The Veteran was awarded three Purple Heart Medals and a Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A December 2008 rating decision, currently on appeal, confirmed and continued a previous denial of entitlement to service connection for peripheral neuropathy of the upper extremities.  An April 2011 rating decision, also on appeal, in pertinent part, denied entitlement to service connection for ED and bilateral CTS.  

The Board notes that a claim of entitlement to service connection for peripheral neuropathy was previously denied in August 2006.  The Board acknowledges that the RO adjudicated the issue on the merits in the December 2008 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

These matters were before the Board in August 2016.  At that time, the Board granted the Veteran's request to reopen a claim of entitlement to service connection for a low back condition and subsequently remanded the claim to the RO for evidentiary development.  The Board also remanded the claim of entitlement to service connection for ED to instruct the RO to obtain a medical opinion regarding etiology of the disability.  

Also in its August 2016 decision, the Board found that the Veteran's separate claims for peripheral neuropathy of the upper extremities and bilateral CTS stemmed from the same symptomatology-a condition manifested by decreased sensation and tingling of the bilateral hands.  After a thorough review of the claim file, the Board determined that the scope of these claims turned upon the same history and factual bases: that the Veteran experiences an upper extremity peripheral nerve condition as a result of his active service or because of another service-connected disability.  Accordingly, the Board elected to broaden the scope of the claim and address a request to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS).  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In addressing this claim, the Board noted that, without updated records, it could not determine whether the RO's August 2006 rating decision denying entitlement to service connection for peripheral neuropathy had become final.  The Board therefore remanded the claim to instruct the RO to obtain updated records, to include, in particular VA treatment records dated within one year of the August 2006 rating decision.  The Board finds that the RO has complied with these instructions.  

The Board notes that, in his April 2014 VA Form 9, the Veteran requested a Board hearing by live videoconference.  The hearing was scheduled in April 2016.  The Veteran did not appear for the proceeding and he was marked as a "no show."  To date, he had not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS); entitlement to service connection for a low back condition; and entitlement to service connection for ED, to include as secondary to DM Type II and/or PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The Veteran did not file a notice of disagreement with the decision or submit new and material evidence within one year of the denial.  

2.  Evidence received since the final August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as carpal tunnel syndrome. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the claim of entitlement to service connection for peripheral neuropathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017). 

2.  The criteria for reopening a previously denied claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as carpal tunnel syndrome have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.



Analysis

The Veteran first filed a claim of entitlement to service connection for decreased sensitivity of the hands in September 1996.  In a November 1997 rating decision, the RO denied the claim.  The Veteran did not appeal, nor did he submit new and material evidence within one year of being notified of the determination, and the decision became final.  

In May 2005, the Veteran filed a claim for numbness of the hands.  The RO characterized the claim as one of entitlement to service connection for peripheral neuropathy of the extremities.  In denying the claim in an August 2006 rating decision, the RO reasoned that there was no evidence of complaints, treatment, or diagnosis of peripheral neuropathy during service.  There was no evidence of a diagnosis of peripheral neuropathy within one year of the Veteran's last presumed exposure to herbicide agents, therefore service connection was not warranted under 38 C.F.R. 3.307(a)(6) at the time of the decision.  Furthermore, there was no evidence at the time of the decision that showed a diagnosis of the claimed condition.  The RO's denial was therefore based on both a lack of current diagnosis and a lack of evidence that the condition was related to service.  

The Veteran did not file a notice of disagreement with the August 2006 rating decision, nor did he submit new and material evidence with one year.  VA treatment records dated within one year did not contain new and material evidence.  The Board recognizes that in July 2009, the Veteran indicated that he filed a notice of disagreement with the August 2006 rating decision.  Pertinently however, no such correspondence is on file.  Rather, following receipt of notice of the August 2006 decision, the first correspondence received from the Veteran is his July 2008 statement, specifically indicating that he wished to file a formal claim for peripheral neuropathy secondary to diabetes.  Accordingly, the August 2006 decision also became final.  

Given the Board's broadening of the subsequent claims (as explained in Board's August 2016 decision and in the Introduction above), in order to reopen the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as CTS, the Veteran must show new and material evidence since the last final denial in August 2006.  

In June of 2008, the Veteran received a diagnosis of diabetes (DM) Type II and filed a claim of entitlement to service connection for DM Type II under the herbicide agent exposure presumption of 38 C.F.R. § 3.307(a)(6).  At the same time, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy, secondary to DM Type II.  The RO denied this claim in the above-referenced December 2008 decision, which the Veteran has appealed.  In January 2010, the Veteran filed a claim of entitlement to service connection for bilateral CTS.  The RO denied this claim in April 2011, and the Veteran has appealed this determination as well.  As noted above, in its April 2016 decision, the Board determined that the claim for CTS was based on the same facts and symptomatology as the prior claims for peripheral neuropathy, noting that the Veteran is not expected to have the medical expertise to diagnose any disability beyond an identification of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, this appeal for service connection stems from the July 2008 claim, which the Board has construed to be an application to reopen his previously denied claims.  

Since the August 2006 rating decision, the Veteran has submitted new and material evidence sufficient to reopen his claim.  Indeed, on his March 2011 VA Form 9, the Veteran indicated that his CTS was identified by VA treating physicians as a due to diabetes mellitus.  Corresponding treatment reports submitted with his Form 9 include a prosthetics request for a wrist splint for carpal tunnel syndrome.  The treating provided noted "yes" when asked if the device was for a service-connected condition, and when asked to identify the condition, the physician noted "diabetes mellitus."  Under the low threshold identified above in Shade, the Board finds that this lay and medical evidence serves to reasonably substantiate the claim, and at the very least, triggers the Secretary's duty to assist.  As such, new and material evidence has been received, and the claim is reopened.  To this extent only, the appeal is granted.


ORDER

The previously-denied claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition, claimed as peripheral neuropathy and diagnosed as bilateral carpal tunnel syndrome (CTS) is reopened.


REMAND

Upper Extremity Peripheral Nerve Condition

The Veteran, through his representative, has raised a number of contentions regarding the adequacy of prior neurological examinations and theories of entitlement that the examiner had not addressed.  See Informal Hearing Presentation, September 2017.  Specifically, he has raised the question as to whether the Veteran had multiple neurological diagnoses.  He has also raised the issue that he was exposed to constant wet conditions while serving in Vietnam and that this could be related to sensitivity to cold in the bilateral hands.  Furthermore, the Veteran noted that in a prior statement, he claimed that he had been experiencing numbness in his fingers since his service in Vietnam.  

In order to fully address these contentions, the Veteran must be afforded a new medical examination that takes into account all theories of entitlement as well as the Veteran's competent lay statements regarding his personal recollection of the symptoms he has experienced. 


Low Back

In its April 2016 decision, the Board reopened the issue of entitlement to service connection for a low back condition and remanded the claim to the RO for consideration of the claim on the merits.  In doing so, the Board identified that additional evidentiary development was necessary and instructed the RO to afford the Veteran an examination for his back.  
In January 2017, the Veteran underwent a VA examination for his back.  Through his representative, the Veteran has alleged that this examination was inadequate.  See Informal Hearing Presentation, September 2017.  

As has previously been discussed by the Board, the Veteran contends that his low back condition is due to injuries he sustained in combat in Vietnam when he was hit with shrapnel in the back and buttocks.  Additionally, the Veteran claims that he injured his back in service while jumping out of helicopters and when he was pinned against a bunker by a "Marine Corps" mule.  

In the January 2017 VA examination, the examiner reported diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The examiner later indicated that there was no IVDS of the thoracolumbar spine, but did not explain the inconsistent reports.  The examiner also reported that imaging studies had not been conducted, despite the diagnosis of degenerative arthritis.  The examiner then opined that it was less likely as not that the Veteran had a diagnosis of a low back condition that was incurred in or caused by the documented back injury in service because no chronic back complaints or encounters were documented in the STRs after the Veteran's back injury.  This rationale does not adequately address the Veteran's documented claims of back pain in service, as well as the claims that the back injuries were not well documented because they occurred during combat situations.  Furthermore, the Veteran has alleged that he has experienced chronic back pain since service.  

Here, the examiner has not fully considered and explained how his opinion regarding the etiology of the Veteran's current back condition corresponds with the Veteran's reports of his in-service injuries and subsequent symptoms.  It is also unclear whether all relevant diagnostic testing has been performed in assessing the Veteran's current condition.  Accordingly, a new examination is necessary before the Board can adjudicate the claim.  




Erectile Dysfunction

Regarding the issue of entitlement to service connection for ED, the Board previously remanded the issue to instruct the RO to obtain an addendum opinion.  The Board noted that, in a November 2010 examination, the examiner had opined that the Veteran's ED was "less likely to be the result of his diabetes" because there was no evidence of "diabetic microvascular disease, with neither retinopathy or nephropathy present."  The examiner also noted that the Veteran's diabetes was well controlled.  

The Board found that the November 2010 opinion was inadequate for several reasons.  The examiner did not provide an opinion as to whether the Veteran's ED is at least as likely as not aggravated by service-connected DM Type II.  The examiner also did not address several additional arguments the Veteran made regarding the etiology of ED.  The Veteran asserted that ED is secondary to medications he takes for service-connected DM Type II.  Additionally, in a July 2016 brief, the Veteran's representative cited to medical publications regarding the relationship between ED and PTSD, for which the Veteran is service-connected.  The brief also noted that the Veteran was presumed to have been exposed to herbicide agents during service in Vietnam, and that ED could be related to that exposure.  VA has a duty to address all theories of entitlement put forth by a claimant.  See Schroeder v. West, 12 Vet. App. 76, 83 (1998).  Therefore, the Board found that further opinion was necessary.  

In January 2017, the RO obtained an addendum opinion regarding ED.  There, the examiner opined that it was less likely as not that the Veteran had a diagnosis of ED secondary to DM Type II or PTSD.  As reasoning, the examiner stated that the Veteran's DM Type II is diet controlled and there is no evidence of microvascular disease caused by his diabetes.  The examiner also stated that the Veteran is not taking psychotropic medications for PTSD that would cause ED.  
Here, the examiner did not address whether ED was aggravated by DM Type II.  The examiner also did not address the medical publications referenced by the Veteran, in support of the theory that ED might be secondary to PTSD.  The examiner addressed whether ED could be secondary to medications taken for PTSD, but not whether ED could be caused or aggravated by PTSD itself.  The examiner did not mention whether a relationship between ED and exposure to herbicide agents was considered. 

Therefore, a remand is necessary to obtain a new medical opinion in order to ensure compliance with the instructions of the prior remand.  Additionally, the examiner should provide a full rationale, based on medical knowledge, for any opinion provided. 

Medical Records

Finally, in the August 2016 remand, the Board noted that in April 2001 and July 2002 statements, the Veteran identified several private treatment providers, including those who treated him for back and neuropathy conditions, including Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], and Dr. [REDACTED], and that there was no indication that the RO had attempted to obtain records from these providers.  The Board also noted that the RO had not followed through on an updated release from the Veteran submitted in February 2011 for records from Dr. [REDACTED].  The Board instructed the RO to ask the Veteran to provide release forms in order to attempt to obtain records from those providers. 

In an October 2016 correspondence, the Veteran stated that he had seen many doctors and could not identify all of them based solely on initials, which were the only identifiers the Board and the AOJ provided to the Veteran at the time.  He submitted release forms for several private service providers, but requested that VA inform him if he had missed any of those noted in the August 2016 remand.  

In October 2016 the Veteran submitted release forms for Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], and Dr. [REDACTED].  He did not submit release forms for Dr. [REDACTED], Dr. [REDACTED], Dr. [REDACTED], or Dr. [REDACTED].  There is no record that the RO contacted the Veteran to clarify the names of the doctors for whom the Veteran did not submit a release form.  In order to comply with the remand instructions, and fulfill VA's duty to assist, the RO should provide the Veteran with the full names of these providers and afford the Veteran an opportunity to submit release forms to obtain any outstanding records from them. 

Of the private medical providers for which the Veteran provided a release form, VA ultimately obtained records for Dr. [REDACTED], Dr. [REDACTED], and Dr. [REDACTED].  The offices of Dr. [REDACTED] and Dr. [REDACTED] were unable to locate records of the Veteran in their systems.  Attempts to obtain records from Dr. [REDACTED] resulted in a finding that he had never been on staff at the claimed facility.  There is no indication records were requested for Dr. [REDACTED].  On remand, the Veteran should be notified of the lack of available records and given an opportunity to submit any he has in his possession. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter, as requested in his October 2016 correspondence, indicating the following:

* that he did not provide release forms for Dr. [REDACTED]., Dr. [REDACTED], Dr. [REDACTED], or Dr. [REDACTED] as requested in the VA's September 20, 2016 letter.  Invite the Veteran to submit release forms, and assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

* that VA did not request records from Dr. [REDACTED], per his request.  Invite the Veteran to submit another release form, and assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

* that VA requested, but was unable to obtain, records from Dr. [REDACTED], Dr. [REDACTED], and Dr. [REDACTED].  Invite him to submit any additional evidence he may have in his possession.

2.  Arrange to have the Veteran scheduled for a VA peripheral nerves examination.  The entire claims file, to include a complete copy of the REMAND and copies of all evidence relevant to the examiner's review must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions, to include the Veteran's May 2005 statement that he experienced numbness of the fingers from the time he served in Vietnam.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities related to the Veteran's experiences of pain and numbness in the bilateral upper extremities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In particular, the examiner should address the following questions: 

a)  In addition to the diagnosis of CTS, does the Veteran have a current diagnosis of any other condition that is responsible for the symptoms of pain and numbness of the bilateral upper extremities, to include peripheral neuropathy? 

b)  Is any diagnosed condition that is related to the symptoms of pain and numbness of the bilateral upper extremities caused or aggravated by any aspect of the Veteran's diagnosed diabetes mellitus, type II, or by any medications taken for diabetes mellitus, type II?  

c)  Is any diagnosed condition that is related to the symptoms of pain and numbness of the bilateral upper extremities caused or aggravated by the Veteran's presumed exposure to herbicide agents during service in the Republic of Vietnam? 

d)  Is any diagnosed condition that is related to the symptoms of pain and numbness of the bilateral upper extremities caused or aggravated by the Veteran's prolonged exposure to wet conditions while serving in the Republic of Vietnam? 

The examiner should set forth all examination findings in a printed report.  All conclusions should be accompanied by an explanation of the evidence used to make those conclusions, as well as the medical rationale necessary to draw such conclusions from the evidence.  If silence in the record is medically relevant, please explain why that is so. 

3.  Arrange to have the Veteran scheduled for a VA spine examination.  The entire claims file, to include a complete copy of the REMAND and copies of all evidence relevant to the examiner's review must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities of the back.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings in a printed report.  All conclusions should be accompanied by an explanation of the evidence used to make those conclusions, as well as the medical rationale necessary to draw such conclusions from the evidence.  If silence in the record is medically relevant, please explain why that is so. 

4.  Arrange for an appropriate physician to provide a medical opinion regarding the etiology of the Veteran's erectile dysfunction.  The entire claims file, to include a complete copy of the REMAND and copies of all evidence relevant to the review must be made available to the physician designated to provide the opinion.  The opinion should address the Veteran's documented history and assertions, to include discussion of the following questions: 

a) Is the Veteran's erectile dysfunction at least as likely as not (50 percent or greater probability) related to an in-service illness or injury, to include presumed exposure to herbicide agents? 

b) Is the Veteran's erectile dysfunction at least as likely as not caused or aggravated by his service-connected diabetes mellitus, type II, to include medications?

c) Is the Veteran's erectile dysfunction at least as likely as not caused or aggravated by service-connected PTSD (either by medications, or the disability itself)?  In answering this question, please address the medical publications referenced in the Veteran's July 2016 Written Brief Presentation. 

If the physician determines that an additional examination is necessary to fully and completely answer the foregoing questions, please schedule the Veteran for a VA examination. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


